Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-21-00028-CV

                                      IN THE INTEREST OF N.M.B.

                      From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-EM5-06049
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 20, 2022

DISMISSED FOR WANT OF PROSECUTION

           Appellant C.B. 1 appeals from the trial court’s Order in Suit Affecting the Parent-Child

Relationship. On February 18, 2022, we ordered Appellant C.B. to provide written proof to this

court on or before February 28, 2022 that she had paid the required fee to the court reporter for

preparation of the reporter’s record. We explained that if Appellant C.B. failed to respond within

the time provided, her appellant’s brief would be due March 21, 2022, and we would only consider

those issues or points raised in her brief that did not require a reporter’s record for a decision. See

TEX. R. APP. P. 37.3(c).




1
 To protect the identity of the minor child, we refer to the parties by fictitious names, initials, or aliases. See TEX.
FAM. CODE § 109.002(d).
                                                                                         04-21-00028-CV


        Appellant C.B. did not respond to our February 18, 2022 order. Therefore, her appellant’s

brief was due March 21, 2002. On March 22, 2022, when she did not file her brief, we ordered

Appellant C.B. to file, on or before April 6, 2022, her appellant’s brief and a written response

reasonably explaining (1) her failure to timely file the brief and (2) why appellee is not significantly

injured by her failure to timely file a brief. We explained that if Appellant C.B. failed to file a brief

and the written response by April 6, 2022, her appeal would be dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if

appellant has failed to comply with a court order).

        Appellant C.B. has failed to respond to our March 22, 2022 order. Therefore, we dismiss

her appeal for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(c).

                                                    PER CURIAM




                                                  -2-